 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOE DOMINGUEZ VALDEZ,                               Case No. 1:17-cv-00304-AWI-JDP (HC)
12                           Petitioner,                  ORDER GRANTING PETITIONER’S
                                                          MOTIONS FOR EXTENSIONS OF TIME TO
13              v.                                        FILE TRAVERSE
14    W. L. MUNIZ,                                        ECF Nos. 38, 40, 41
15                           Respondent.
16

17            Petitioner Joe Dominguez Valdez, a state prisoner without counsel, seeks a writ of habeas

18   corpus under 28 U.S.C. § 2254. ECF No. 1. Petitioner has filed his traverse late, as the deadline

19   for filing a traverse has passed. See ECF No. 42. He has also filed three motions for extensions

20   of time to file his traverse. See ECF Nos. 38, 40, 41. We will grant petitioner’s motions for

21   extensions of time and consider his late traverse.

22            Order

23            Petitioner’s motions for extensions of time to file a traverse, ECF Nos. 38, 40, 41, are

24   granted.

25
     IT IS SO ORDERED.
26
27
     Dated:          July 2, 2019
28                                                        UNITED STATES MAGISTRATE JUDGE
                                                          1
